COOK, Judge
(dissenting):
I believe United States v. Hardy, 11 U.S.C.M.A. 487, 29 C.M.R. 303 (1960), was correctly decided, and I would adhere to it. In any event, I perceive no worthwhile purpose to be served by returning the case to the Court of Military Review for reassessment of the sentence. The offenses to which the accused pleaded guilty authorized punishment that included a dishonorable discharge and confinement at hard labor for I8V2 years. He was sentenced to a dishonorable discharge and confinement for 4 years; thereafter the sentence was reduced to a bad-conduct discharge and confinement for 2 years, with suspension of the period in excess of 8 months. The term of suspension has expired, and there is no indication in the record that the suspension has been vacated. In these circumstances, “the error is too slight to justify remand of the case for reassessment of the sentence.” United States v. Teitsort, 9 U.S.C.M.A. 322, 26 C.M.R. 102 (1958).